                    Case 19-10875-JKS             Doc 33       Filed 05/27/21        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                 ) Chapter 11
                                                       )
LATINO EVENTS LLC,                                     ) Case No. 19-10875 (JKS)
                                                       )
                           Reorganized Debtor.         ) Ref. Docket No. 26
                                                       )

     ORDER AND FINAL DECREE CLOSING REMAINING CHAPTER 11 CASE AND
          TERMINATING CERTAIN CLAIMS AND NOTICING SERVICES

                   1.        Upon consideration of the motion (the “Motion”)1 of the above-captioned

reorganized debtor (the “Reorganized Debtor”), for entry of an order and final decree (this “Final

Decree”), pursuant to section 350 of title 11 of the United States Code (the “Bankruptcy Code”)

and Rule 3022 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (a)

closing the remaining chapter 11 case of Latino Events LLC, Case No. 19-10875 (JKS); and (b)

terminating certain claims and noticing services provided by Kurtzman Carson Consultants LLC

as more fully set forth in the Motion; and the Court having jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. § § 157 and 1334, the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012, and Article XII of the Plan; and it appearing that this Court may enter a final

order consistent with Article III of the United States Constitution; and it appearing that this

proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of

this proceeding and the Motion in this Court is proper pursuant to 28 U.S.C. § § 1408 and 1409;

it appearing that due and proper notice of the Motion having been provided to those parties

identified therein, and no other or further notice being required; and the Court having determined




1
    Capitalized terms not defined herein shall have the meaning attributed in the Motion.


DOCS_DE:233456.3 29402/003
                  Case 19-10875-JKS            Doc 33      Filed 05/27/21    Page 2 of 3




that the relief sought in the Motion is in the best interests of the Reorganized Debtor, the estate,

creditors, and all parties in interest; and the Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor, IT IS HEREBY ORDERED THAT:

                             The Motion is GRANTED.

                             The remaining chapter 11 case of Latino Events LLC, Case No. 19-10875

(JKS), is hereby closed effective as of the entry of this Final Decree.

                             The Reorganized Debtor shall, on or before 30 days after entry of this

Final Decree: (a) pay all applicable fees due and payable pursuant to 28 U.S.C. § 1930(a)(6);

and (b) file with the Court and serve copies of final post-confirmation reports on the U.S.

Trustee.

                             Entry of this Final Decree shall be without prejudice to the rights of the

Reorganized Debtor, or any other party-in-interest to seek to reopen any of the Debtors’ chapter

11 cases for cause.

                             The Claims and Noticing Services are terminated in accordance with the

Motion upon the completion of the services listed in paragraph 6 below. Thereafter, Omni shall

have no further obligations to this Court, the Debtor, or any other party in interest with respect to

the Claims and Noticing Services in this chapter 11 case.

                             Pursuant to Local Rule 2002-1(f)(ix), within thirty (30) days of entry of

this Final Decree, KCC shall (a) forward to the Clerk of the Court an electronic version of all

imaged claims, (b) upload the creditor mailing list into CM/ECF, and (c) docket a Final Claims

Register in this case containing all claims. KCC shall box and deliver all original claims to the

Philadelphia Federal Records Center, 14470 Townsend Road, Philadelphia, Pennsylvania 19154




DOCS_DE:233456.3 29402/003                             2
                  Case 19-10875-JKS            Doc 33      Filed 05/27/21    Page 3 of 3




and docket a completed SF-135 Form indicating the accession and location numbers of the

archived claims.

                             The Reorganized Debtor is authorized and empowered, and may in their

discretion and without further delay, take any action and perform any act necessary to implement

and effectuate the terms of this Final Decree.

                             Notwithstanding anything to the contrary, the terms and conditions of this

Final Decree shall be immediately effective and enforceable upon its entry.

                             This Court shall retain jurisdiction over any and all matters arising from or

related to the interpretation, implementation, and/or enforcement of this Final Decree.




                                                                 J. KATE STICKLES
       Dated: May 27th, 2021
                                                                 UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware



DOCS_DE:233456.3 29402/003                             3
